Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Cory Johnson, Appellant                              Appeal from the 276th District Court of
                                                     Titus County, Texas (Tr. Ct. No.
No. 06-20-00049-CR         v.                        CR19,187).        Memorandum Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas                                   Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Cory Johnson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED AUGUST 11, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk